DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 07/01/2022 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
            
Drawings
5.         The drawing(s) filed on 07/01/2022 are accepted by the Examiner.

Status of Claims
6.         Claims 1-12 are pending in this application.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
9.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.         Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-12, 14 and 15 of US Patent No. 11,379,170 (hereinafter ‘170).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘170
Claim 1:
A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, a general-use printing program being implemented in an operating system of the information processing apparatus, an application program being implemented in the information processing apparatus, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus, 

wherein, the supporting program causing, when executed by the controller, the information processing apparatus to perform: 

a receiving process when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, 

the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 
a processing process of, based on the received processing setting, 


processing intermediate image data indicating the designated image into processed data; 







in a case of previewing, an outputting process of outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and 
in a case of printing, a further process using the processed data for printing.
Claim 1:
A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, a general-use printing program being implemented in an operating system of the information processing apparatus, an application program being implemented in the information processing apparatus, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus, 

wherein, the supporting program causing, when executed by the controller, the information processing apparatus to perform: 

a receiving process when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, 

the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 
a processing process of, based on the received processing setting, 

processing image data indicating the designated image, 
Claim 2. The non-transitory computer-readable recording medium according to claim 1, wherein, in the processing process, the information processing apparatus processes intermediate image data output from the general-use printing program.


and of outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving process.
Claim 6: to execute printing of an image



Current Application					‘170
Claim 5:
An information processing apparatus having a controller, wherein a general-use printing program is implemented in an operating system of the information processing apparatus, 

wherein a supporting program corresponding to a printer connectable to the information processing apparatus is implemented in the information processing apparatus, 

wherein an application program is implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, 

wherein the controller performs: 
a receiving process when the general-use printing program receives a particular instruction from the application program, 


the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 

a processing process of, based on the received processing setting, processing intermediate image data indicating the designated image into processed data; 


in a case of previewing, an outputting process of outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and 



in a case of printing, a further process using the processed data for printing.
Claim 6:
An information processing apparatus having a controller, wherein a general-use printing program is implemented in an operating system of the information processing apparatus, 

wherein a supporting program corresponding to a printer connectable to the information processing apparatus is implemented in the information processing apparatus, 

wherein an application program is implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, 

wherein the controller performs: 
a receiving process using the supporting program when the general-use printing program receives a particular instruction from the application program, 

the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 




a processing process, using the supporting program, of processing the image data based on the received processing setting, and of outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving process.

instruction to cause the printer, through the general-use printing program, to execute printing of an image



Current Application					‘170
Claim 9:
A printing method to cause a printer connectable to an information processing apparatus to execute printing based on print data generated in the information processing apparatus, a general-use printing program being implemented in an operating system of the information processing apparatus, a supporting program corresponding to a printer connectable to the information processing apparatus being implemented in the information processing apparatus, 

an application program being implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, 

wherein the printing method includes an image processing method provided by the supporting program, the image processing method including: 

receiving a processing setting when the general-use printing program receives a particular instruction from the application program, 

the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, 
the processing setting being used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 

based on the received processing setting, processing intermediate image data indicating the designated image into processed data; 


in a case of previewing, outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and 



in a case of printing, using the processed data for printing.
Claim 11:
A printing method to cause a printer connectable to an information processing apparatus to execute printing based on print data generated in the information processing apparatus, a general-use printing program being implemented in an operating system of the information processing apparatus, a supporting program corresponding to a printer connectable to the information processing apparatus being implemented in the information processing apparatus, 

an application program being implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, 

wherein the printing method includes an image processing method provided by the supporting program, the image processing method including: 

when the general-use printing program receives a particular instruction from the application program, 


the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, 
receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and 

Claim 12: wherein, in the processing, the information processing apparatus processes intermediate image data output from the general-use printing program.

processing the image data based on the received processing setting, and outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving, the image data indicating the designated image.

‘to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image’


11.         Claims 3, 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 12 of US Patent No. 11,379,170 in view of Yoshida et al. (US 8,922,837).

Regarding Claim 3:
‘170 does not expressly disclose in the processing process, a watermark is combined with the designated image based on the processing setting.
Yoshida discloses in the processing process, a watermark is combined with the designated image based on the processing setting (Yoshida: “the input control unit 124 receives image designation information for designating an image to which a surface effect is to be given among various images (such as photographs, characters, figures, and images combining photographs, characters, and figures) stored in the storage unit 12, or color plane image data (a target image), and designation information containing a designation of the region to which the surface effect is to be given and the type of the surface effect, and a designation of a transparent image such as a watermark or a texture and the region to which the transparent image is to be given, as the user operates the input unit 13 while checking the target image displayed on the display unit 14, as in the first embodiment.” (Col. 41, lines 39-52)).
‘170 in view of Yoshida are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose in the processing process, a watermark is combined with the designated image based on the processing setting.  The suggestion/motivation for doing is to generate various patterns as disclosed by Yoshida in Fig. 8 user input screen.  Therefore, it would have been obvious to combine ‘170 with Yoshida to obtain the invention as specified in claim 3.

Regarding Claim 7:
‘170 does not expressly disclose in the processing process, a watermark is combined with the designated image based on the processing setting.
Yoshida discloses in the processing process, a watermark is combined with the designated image based on the processing setting (Yoshida: “the input control unit 124 receives image designation information for designating an image to which a surface effect is to be given among various images (such as photographs, characters, figures, and images combining photographs, characters, and figures) stored in the storage unit 12, or color plane image data (a target image), and designation information containing a designation of the region to which the surface effect is to be given and the type of the surface effect, and a designation of a transparent image such as a watermark or a texture and the region to which the transparent image is to be given, as the user operates the input unit 13 while checking the target image displayed on the display unit 14, as in the first embodiment.” (Col. 41, lines 39-52)).
‘170 in view of Yoshida are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose in the processing process, a watermark is combined with the designated image based on the processing setting.  The suggestion/motivation for doing is to generate various patterns as disclosed by Yoshida in Fig. 8 user input screen.  Therefore, it would have been obvious to combine ‘170 with Yoshida to obtain the invention as specified in claim 7.

Regarding Claim 11:
‘170 does not expressly disclose in the processing process, a watermark is combined with the designated image based on the processing setting.
Yoshida discloses in the processing process, a watermark is combined with the designated image based on the processing setting (Yoshida: “the input control unit 124 receives image designation information for designating an image to which a surface effect is to be given among various images (such as photographs, characters, figures, and images combining photographs, characters, and figures) stored in the storage unit 12, or color plane image data (a target image), and designation information containing a designation of the region to which the surface effect is to be given and the type of the surface effect, and a designation of a transparent image such as a watermark or a texture and the region to which the transparent image is to be given, as the user operates the input unit 13 while checking the target image displayed on the display unit 14, as in the first embodiment.” (Col. 41, lines 39-52)).
‘170 in view of Yoshida are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose in the processing process, a watermark is combined with the designated image based on the processing setting.  The suggestion/motivation for doing is to generate various patterns as disclosed by Yoshida in Fig. 8 user input screen.  Therefore, it would have been obvious to combine ‘170 with Yoshida to obtain the invention as specified in claim 11.

Allowable Subject Matter
12.       Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

13.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, a general-use printing program being implemented in an operating system of the information processing apparatus, an application program being implemented in the information processing apparatus, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus, wherein, the supporting program causing, when executed by the controller, the information processing apparatus to perform: a receiving process when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and a processing process of, based on the received processing setting, processing intermediate image data indicating the designated image into processed data; in a case of previewing, an outputting process of outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and in a case of printing, a further process using the processed data for printing.

Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a An information processing apparatus having a controller, wherein a general-use printing program is implemented in an operating system of the information processing apparatus, wherein a supporting program corresponding to a printer connectable to the information processing apparatus is implemented in the information processing apparatus, wherein an application program is implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, wherein the controller performs: a receiving process when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and a processing process of, based on the received processing setting, processing intermediate image data indicating the designated image into processed data; in a case of previewing, an outputting process of outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and in a case of printing, a further process using the processed data for printing.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a A printing method to cause a printer connectable to an information processing apparatus to execute printing based on print data generated in the information processing apparatus, a general-use printing program being implemented in an operating system of the information processing apparatus, a supporting program corresponding to a printer connectable to the information processing apparatus being implemented in the information processing apparatus, an application program being implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, wherein the printing method includes an image processing method provided by the supporting program, the image processing method including: receiving a processing setting when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the processing setting being used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and based on the received processing setting, processing intermediate image data indicating the designated image into processed data; in a case of previewing, outputting the processed data, which is processed in the processing process based on the received processing setting, to the application program such that a preview based on the processed data is displayed by the application program; and in a case of printing, using the processed data for printing..

Regarding Claims 2-4:
Claims 2-4 depend from allowable claim 1, and, by virtue of their dependency are also indicated as allowable subject matter.

Regarding Claims 6-8:
Claims 6-8, depend from allowable claim 5, and, by virtue of their dependency are also indicated as allowable subject matter.

Regarding Claims 10-12:
Claims 10-12, depend from allowable claim 9, and, by virtue of their dependency are also indicated as allowable subject matter.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Iwamoto (US 2019/0294386) discloses a printing method, a plurality of predefined print setting groups are stored by a printer. A client device sends a print job to the printer. For the print job, the printer receives user-specified print settings that can be set with a graphic user interface on the client device. The printer also receives a shortcut ID, which the printer associates with one of the predefined print setting groups. The print job is completed using a merged group of settings derived from the user-specified and predefined settings. Advantageously, the predefined settings may be of a type that a user cannot set from the client device, as might be the case when the client device is physically small with a minimal graphic user interface. This can allow the user to access more sophisticated features of the printer. However, conflicts may arise between the user-specified and predefined settings. The printer resolves conflicts by giving priority to user-specified settings or predefined settings.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677